UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) /x/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2010 OR // TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.0-12695 INTEGRATED DEVICE TECHNOLOGY,INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 94-2669985 (I.R.S. Employer Identification No.) 6, SAN JOSE, CALIFORNIA (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (408)284-8200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.001 par value The NASDAQ Stock Market LLC Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. xLarge accelerated filer¨Accelerated filer¨Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Noý The number of outstanding shares of the registrant's Common Stock, $.001 par value, as of October 31, 2010, was approximately 153,525,145. Table of Contents INTEGRATED DEVICE TECHNOLOGY,INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 26, 2010 TABLE OF CONTENTS PARTI—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 26, 2010 and March 28, 2010 3 Condensed Consolidated Statements of Operations for the three and six months ended September 26, 2010 and September 27, 2009 4 Condensed Consolidated Statements of Cash Flows for the six months ended September 26, 2010 and September 27, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PARTII—OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 52 Item 4. Submission of Matters to a Vote of Security Holders 52 Item 5. Other Information 52 Item 6. Exhibits 53 Signatures 53 2 Table of Contents PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTEGRATED DEVICE TECHNOLOGY,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited; in thousands, except per share data) Sept. 26, Mar. 28, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepayments and other current assets Total current assets Property, plant and equipment, net Goodwill Acquisition-related intangible assets, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued compensation and related expenses Deferred income on shipments to distributors Income taxes payable Other accrued liabilities Total current liabilities Long-term income tax payable Other long-term obligations Total liabilities Commitments and contingencies (Notes 15) Stockholders' equity: Preferred stock; $.001 par value: 10,000shares authorized; no shares issued Common stock; $.001 par value: 350,000shares authorized; 154,623 and 162,878 shares outstanding at September 26, 2010 and March 28, 2010, respectively Additional paid-in capital Treasury stock; at cost:71,849 shares and 61,917 shares at September 26, 2010 and March28, 2010, respectively (857,745 ) (802,217 ) Accumulated other comprehensive income Accumulated deficit (879,065 ) (909,702 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents INTEGRATED DEVICE TECHNOLOGY,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited; in thousands, except per share data) Three months ended Six months ended Sept. 26, Sept. 27, Sept. 26, Sept. 27, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income (loss) (20,986 ) (35,571 ) Gain on divestiture Interest income and other, net Income before income taxes Provision for income taxes Net income $ Basic net income per share $ Diluted net income per share $ Weighted average shares: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents INTEGRATED DEVICE TECHNOLOGY,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited; in thousands) Six months ended Sept. 26, Sept. 27, Cash flows provided by operating activities: Net income $ $ Adjustments: Depreciation Amortization of intangible assets Gain from divestiture of the NWD assets (82,747 ) Stock-based compensation expense Asset impairments Deferred tax provision 72 Changes in assets and liabilities (net of effects of acquisitions and divestitures): Accounts receivable, net (4,476 ) (3,743 ) Inventories (1,372 ) Prepayments and other assets Accounts payable (971 ) Accrued compensation and related expenses (1,235 ) Deferred income on shipments to distributors (1,876 ) Income taxes payable and receivable Other accrued liabilities and long term liabilities (3,116 ) Net cash provided by operating activities Cash flows provided by (used for) investing activities Acquisitions, net of cash acquired (6,247 ) (64,482 ) Proceeds from divestiture of the NWD assets Cash in escrow related to acquisition (1,800 ) Purchases of property, plant and equipment (9,501 ) (6,291 ) Purchase of non-marketable securities (2,000 ) Purchases of short-term investments (247,447 ) (144,973 ) Proceeds from sales of short-term investments Proceeds from maturities of short-term investments Net cash provided by (used for) investing activities (63,001 ) Cash flows provided by (used for) financing activities Proceeds from issuance of common stock Repurchases of common stock (55,528 ) Net cash provided by (used for) financing activities (50,146 ) Effect of exchange rates on cash and cash equivalents Net increase (decrease) in cash and cash equivalents (46,134 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities Common stock options assumed in connection with Tundra acquisition $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents INTEGRATED DEVICE TECHNOLOGY,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note1 Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Integrated Device Technology,Inc. (“IDT” or the “Company”) contain all adjustments that are, in the opinion of management, necessary to state fairly the interim financial information included therein. Certain prior period balances have been reclassified to conform to the current period presentation. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts in the Company’s financial statements and the accompanying notes. Actual results could differ from those estimates. These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company's Annual Report on Form10-K for the fiscal year ended March 28, 2010.Operating results for the three and six months ended September 26, 2010 are not necessarily indicative of operating results for an entire fiscal year. Note 2 Significant Accounting Policies Investments: Available-for-Sale Investments.Investments designated as available-for-sale include marketable debt and equity securities.Available-for-sale investments are classified as short-term, as these investments generally consist of highly marketable securities that are intended to be available to meet near-term cash requirements.Marketable securities classified as available-for-sale are reported at market value, with net unrealized gains or losses recorded in accumulated other comprehensive income, a separate component of stockholders' equity, until realized.Realized gains and losses on investments are computed based upon specific identification and are included in interest income and other, net. Non-Marketable Equity Securities.Non-marketable equity securities are accounted for at historical cost or, if the Company has significant influence over the investee, using the equity method of accounting. Other-Than-Temporary Impairment.All of the Company’s available-for-sale investments and non-marketable equity securities are subject to a periodic impairment review.Investments are considered to be impaired when a decline in fair value is judged to be other-than-temporary.This determination requires significant judgment.For publicly traded investments, impairment is determined based upon the specific facts and circumstances present at the time, including a review of the closing price over the previous six months, general market conditions and the Company’s intent and ability to hold the investment for a period of time sufficient to allow for recovery.For non-marketable equity securities, the impairment analysis requires the identification of events or circumstances that would likely have a significant adverse effect on the fair value of the investment, including revenue and earnings trends, overall business prospects and general market conditions in the investees’ industry or geographic area.Investments identified as having an indicator of impairment are subject to further analysis to determine if the investment is other-than-temporarily impaired, in which case the investment is written down to its impaired value. 6 Table of Contents Concentrations of credit Risk.Financial instruments that potentially subject the Company to a significant concentration of credit risk consist of cash, cash equivalents, short term investments, and trade accounts receivable.The Company invests its excess funds primarily in money market funds, United States government treasuries and agency securities, corporate bonds and corporate commercial paper with reputable major financial institutions. The Company sells integrated circuits primarily in the U.S., Europe and Asia. The Company monitors the financial condition of its major customers, including performing credit evaluations of those accounts which management considers high risk, and generally does not require collateral from its customers. When deemed necessary, the Company may limit the credit extended to certain customers. The Company’s relationship with the customer, and the customer’s past and current payment experience, are also factored into the evaluation in instances where limited financial information is available. The Company maintains and reviews its allowance for doubtful accounts by considering factors such as historical bad debts, age of the account receivable balances, customer credit-worthiness and current economic conditions that may affect customer’s ability to pay. The Company utilizes global and regional distributors around the world, who buy product directly from the Company on behalf of their customers.One family of distributors, Maxtek and its affiliates, represented approximately 20% of the Company’s revenues for the three and six months ended September 26, 2010 and 24% and 20% of the Company’s revenues for the three and six months ended September 27, 2009, respectively. At September 26, 2010 and March 28, 2010, Maxtek and its affiliates, represented approximately 25% and 23% of the Company’s gross accounts receivable, respectively. Inventories. Inventories are recorded at the lower of standard cost (which approximates actual cost on a first-in, first-out basis) or market value.Inventory held at consignment locations is included in finished goods inventory as the Company retains full title and rights to the product.Inventory valuation includes provisions for obsolete and excess inventory based on management’s forecasts of demand over specific future time horizons and reserves to value the Company’s inventory at the lower of cost or market which rely on forecasts of average selling prices (ASPs) in future periods. Revenue Recognition.The Company’s revenue results from semiconductors sold through three channels: direct sales to original equipment manufacturers (“OEMs”) and electronic manufacturing service providers (“EMSs”), consignment sales to OEMs and EMSs, and sales through distributors.The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and its ability to collect is reasonably assured. For distributors in North America and Europe regions, who have stock rotation, price protection and ship from stock pricing adjustment rights, the Company defers revenue and related cost of revenues on sales to these distributors until the product is sold through by the distributor to an end-customer.Subsequent to shipment to the distributor, the Company may reduce product pricing through price protection based on market conditions, competitive considerations and other factors.Price protection is granted to distributors on the inventory that they have on hand at the date the price protection is offered. The Company also grants certain credits to its distributors on specifically identified portions of the distributors’ business to allow them to earn a competitive gross margin on the sale of the Company’s products to their end customers. As a result of its inability to estimate these credits, the Company has determined thatthe sales price to these distributors is not fixed or determinable until the final sale to the end-customer. In the Asia Pacific (“APAC”) and Japan regions, the Company has distributors for which revenue is recognized upon shipment, with reserves recorded for the estimated return and pricing adjustment exposures.The determination of the amount of reserves to be recorded for stock rotation rights requires the Company to make estimates as to the amount of product which will be returned by customers within their limited contractual rights.The Company utilizes historical return rates to estimate the future returns. In addition, from time-to-time, the Company can offer pricing adjustments to distributors for product purchased in a given quarter that remains in their inventory.These amounts are estimated by management based on discussions with customers, assessment of market trends, as well as historical practice. 7 Table of Contents Based on the terms in the agreements with its distributors and the application of this policy, the Company recognizes revenue once the distributor sells our products to an end-customer for North American and European distributors and recognizes revenue upon shipment to Japanese and other Asian Pacific distributors. Stock-based Compensation. The fair value of employee restricted stock units is equal to the market value of the Company’s common stock on the date the award is granted.The Company estimates the fair value of employee stock options and the right to purchase shares under the employee stock purchase plan using the Black-Scholes valuation model, consistent with FASB’s authoritative guidance for share-based payments.Option-pricing models require the input of highly subjective assumptions, including the expected term of options and the expected price volatility of the stock underlying such options.In addition, the Company is required to estimate the number of stock-based awards that will be forfeited due to employee turnover.The Company attributes the value of stock-based compensation to expense on an accelerated method.Finally, the Company capitalizes into inventory a portion of the periodic stock-based compensation expense that relates to employees working in manufacturing activities. The Company updates the expected term of stock option grants annually based on its analysis of the stock option exercise behavior over a period of time.The interest rate is based on the average U.S. Treasury interest rate over the expected term during the applicable quarter.The Company believes that the implied volatility of its common stock is an important consideration of overall market conditions and a good indicator of the expected volatility of its common stock.However, due to the limited volume of options freely traded over the counter, the Company believes that implied volatility, by itself, is not representative of the expected volatility of its common stock.Therefore, the Company uses a volatility factor that reflects a blend of historical volatility of its common stock and implied volatility of call options and dealer quotes on call options, generally having a term of less than twelve months.The Company has not paid, nor does it have current plans to pay dividends on its common stock in the foreseeable future. Income Taxes.The Company accounts for income taxes under an asset and liability approach that requires the expected future tax consequences of temporary differences between book and tax bases of assets and liabilities be recognized as deferred tax assets and liabilities. Generally accepted accounting principles require the Company to evaluate the ability to realize the value of its net deferred tax assets on an ongoing basis. A valuation allowance is recorded to reduce the net deferred tax assets to an amount that will more likely than not be realized. Accordingly, the Company considers various tax planning strategies, forecasts of future taxable income and its most recent operating results in assessing the need for a valuation allowance. In consideration of the ability to realize the value of net deferred tax assets, recent results must be given substantially more weight than any projections of future profitability. Since the fourth quarter of fiscal 2003, the Company has determined that, under applicable accounting principles, it could not conclude that it was more likely than not that the Company would realize the value of its net deferred tax assets. The Company’s assumptions regarding the ultimate realization of these assets remained unchanged in the second quarter of fiscal 2011 and accordingly, the Company continues to record a valuation allowance to reduce its deferred tax assets to the amount that is more likely than not to be realized. The Company recognizes the tax liability for uncertain income tax positions on the income tax return based on the two-step process. The first step is to determine whether it is more likely than not that each income tax position would be sustained upon audit. The second step is to estimate and measure the tax benefit as the amount that has a greater than 50% likelihood of being realized upon ultimate settlement with the tax authority. Estimating these amounts requires the Company to determine the probability of various possible outcomes. The Company evaluates these uncertain tax positions on a quarterly basis. This evaluation is based on the consideration of several factors including changes in facts or circumstances, changes in applicable tax law, settlement of issues under audit, and new exposures. If the Company later determines that the exposure is lower or that the liability is not sufficient to cover its revised expectations, the Company adjusts the liability and effects a related change in its tax provision during the period in which the Company makes such determination. 8 Table of Contents Note 3 Recent Accounting Pronouncements In January 2010, the FASB issued updated guidance related to fair value measurements and disclosures, which requires a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. In addition, in the reconciliation for fair value measurements using significant unobservable inputs, or Level 3, a reporting entity should disclose separately information about purchases, sales, issuances and settlements (that is, on a gross basis rather than one net number). The updated guidance also requires that an entity should provide fair value measurement disclosures for each class of assets and liabilities and disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements for Level 2 and Level 3 fair value measurements. The updated guidance is effective for interim or annual financial reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The adoption of this guidance did not have a significant impact on the Company’s consolidated financial statements or related footnotes. Note4 Net Income Per Share Basic net income per share is computed using the weighted-average number of common shares outstanding during the period.Diluted net income per share is computed using the weighted-average number of common and dilutive potential common shares outstanding during the period. Potential common shares include employee stock options and restricted stock units. Three months ended Six months ended (in thousands, except per share amounts) Sept. 26, Sept. 27, Sept. 26, Sept. 27, Net income $ Weighted average common shares outstanding Dilutive effect of employee stock options and restricted stock units Weighted average common shares outstanding, assuming dilution Basic net income per share $ Diluted net income per share $ Stock options to purchase 19.7 million shares and 19.9 million shares for the three and six months ended September 26, 2010, respectively, and 29.5 million shares and 29.6 million shares for the three and six months ended September 27, 2009, respectively, were outstanding, but were excluded from the calculation of diluted earnings per share because the exercise price of the stock options was greater than the average share price of the common shares and therefore, the effect would have been anti-dilutive. In addition, unvested restricted stock units of less than 0.1 million for the three and six months ended September 26, 2010, respectively, and 0.4 million and less than 0.1 million for the three and six months ended September 27, 2009, respectively, were excluded from the calculation because they were anti-dilutive after considering unrecognized stock-based compensation expense. 9 Table of Contents Note 5 Business Combinations Acquisition of certain assets of IKOR Acquisition Corporation (“IKOR”) On April 16, 2010, the Company completed its acquisition of certain assets of IKOR, a former subsidiary of iWatt Corporation.IKOR designs and manufactures power voltage regulator module(VRM) solutions for high-performance computing. The total purchase price was $7.7 million, including a fair value of contingent consideration of $1.5 million payable upon the achievement of certain business performance metrics during the twelve months after the closing date. The fair value of the contingent consideration was estimated using probability-based forecasted revenue as of the acquisition date.The maximum payment for this contingent consideration is $2.8 million.As a result, during the first six months of fiscal 2010, $1.8 million in cash was held in escrow and will be utilized to fund the payments, subject to any payments first to Indemnified Persons as defined in the Asset Purchase Agreement between the parties. Changes to the fair value of the contingent consideration will be recorded in selling and administrative expenses. Pursuant to the agreement and upon closing the transaction, the Company acquired IKOR- patented coupled conductor (“CL”) technology and related assets and hired members of IKOR’ engineering team. The Company has allocated the purchase price to the tangible and intangible assets acquired and liabilities assumed based on their estimated fair values. The excess purchase price over those fair values is recorded as goodwill. The acquired CL technology complements the Company’s growing power management initiative, allowing it to achieve higher levels of performance and integration.The fair values assigned to tangible and intangible assets acquired and liabilities assumed are based on management estimates and assumptions.The amount of goodwill expected to be deductible for tax purposes is $0.9 million. The Company incurred approximately $0.3million of acquisition-related costs, which were included in selling, general and administrative (“SG&A”) expenses on the Condensed Consolidated Statements of Operations for the first six months of fiscal 2011. The aggregate purchase price has been allocated as follows: (in thousands) Accounts receivable $ Inventories Prepayments and other current assets 63 Property, plant and equipment, net Accounts payable and accrued expenses ) Amortizable intangible assets Goodwill Total purchase price $ A summary of the allocation of amortizable intangible assets is as follows: (in thousands) Amortizable intangible assets: Developed Technologies $ Customer Relationships Backlog 44 Total $ 10 Table of Contents Identifiable Tangible Assets IKOR’s assets and liabilities were reviewed and adjusted, if required, to their estimated fair value. Inventories – The value allocated to inventories reflects the estimated fair value of the acquired inventory based on the expected sales price of the inventory, less reasonable selling margin. Amortizable Intangible Assets Existing technologies consist of products that have reached technological feasibility. The Company valued the existing technologies utilizing a discounted cash flow (“DCF”) model, which uses forecasts of future revenues and expenses related to the intangible assets.The Company utilized discount factors of 35% - 36% for the existing technologies and is amortizing the intangible assets over 7 years on a straight-line basis. Customer relationship values have been estimated utilizing a DCF model, which uses forecasts of future revenues and expenses related to the intangible asset.The Company utilized discount factor of 35% for this intangible asset and is amortizing this intangible asset over 5 years on a straight-line basis. Backlog represents the value of the standing orders for IKOR products as of the closing date of the acquisition.Backlog was valued utilizing a DCF model and a discount factor of 15%.The value was amortized over five month period. IKOR acquisition related financial results have been included in the Company’s Consolidated Statements of Operations from the closing date of the acquisition on April 16, 2010.Pro forma earnings information has not been presented because the effect of the acquisition is not material to the Company’s historical financial results. Acquisition of Mobius Microsystems, Inc. (“Mobius”) On January 14, 2010, the Company completed its acquisition of Mobius, a privately-held, fabless semiconductor company based in Sunnyvale, California, acquiring all of Mobius’ outstanding shares of common stock for approximately $21 million in cash.Pursuant to the agreement and upon closing the transaction, the Company acquired Mobius’ patented all-silicon oscillator technology and related assets along with members of Mobius’ engineering team. A summary of the total purchase price was as follows: (in thousands) Cash paid $ Acquisition-related costs assumed by the Company Total purchase price $ The Company allocated the purchase price to the tangible and intangible assets acquired, including in-process research and development (“IPR&D”), based on their estimated fair values. The excess purchase price over those fair values is recorded as goodwill. The acquisition is expected to extend the Company’s leadership into high accuracy, crystal oscillator replacements. The all-silicon timing technology will provide the Company with power, size and time-to-market advantages. The fair values assigned to tangible and intangible assets acquired are based on management estimates and assumptions.The goodwill as a result of this acquisition is not expected to be deductible for tax purpose. The Company incurred approximately $0.3million of acquisition-related costs, which were included in selling, general and administrative (“SG&A”) expenses on the Consolidated Statements of Operations for fiscal 2010. 11 Table of Contents The purchase price has been allocated as follows: (in thousands) Cash $ Property, plant and equipment, net Other assets 44 Developed technology In-process research and development Goodwill Liabilities assumed ) Total purchase price $ Net tangible assets were reviewed and adjusted, if necessary, to their estimated fair value. Developed technology consists of products that have reached technological feasibility.The Company used a DCF model with a discount rate of 30% to determine the fair value of the developed technology and is amortizing it on a straight-line basis over 7 years. Projects that qualify as IPR&D represent those at the development stage and require further research and development to determine technical feasibility and commercial viability. Technological feasibility is established when an enterprise has completed all planning, designing, coding, and testing activities that are necessary to establish that a product can be produced to meet its design specifications, including functions, features, and technical performance requirements. The value of IPR&D was determined by considering the importance of each project to the Company’s overall development plan, estimating costs to develop the purchased IPR&D into commercially viable products, estimating the resulting net cash flows from the projects when completed and discounting the net cash flows to their present value based on the percentage of completion of the IPR&D projects. The Company utilized the DCF method to value the IPR&D, using a discount factor of 33% and will amortize this intangible asset once the projects are complete. There were two IPR&D projects underway at Mobius at the acquisition date and the fair value assigned to each project was $2.4 million and $1.1 million, respectively. As of September 26, 2010, one project was 90% complete and approximately $4.3 million costs have been incurred, another project was 50% complete and approximately $1.1 million costs have been incurred.The Company estimates that an additional investment of $0.9million and $3.1 million will be required to complete the projects with an estimated completion date during the third and fourth quarter of fiscal 2011.Pro forma earnings information has not been presented because the effect of the acquisition is not material to the Company’s historical financial results. Acquisition of Tundra Semiconductor Corporation (“Tundra”) On June 29, 2009, the Company completed its acquisition of Tundra, a Canadian corporation, pursuant to which the Company acquired 100% of the voting common stock of Tundra at a price of CAD$6.25 per share, or an aggregate purchase price of approximately CAD$120.8 million.TheCompanypaid approximately $104.3 million in cash. In addition, as part of the consideration in the acquisition, the Company assumed options to purchase up to 0.8 million shares of its common stock.As a result, the acquisition resulted in the issuance of approximately 0.8 million stock options with a fair value of $0.7 million.The total consideration was approximately $105.0 million.The options were valued using the Black-Scholes option pricing model. Approximately $3.4million of acquisition-related costs were included SG&A expenses on the Consolidated Statements of Operations for fiscal 2010. A summary of the total purchase price is as follows: (in thousands) Cash paid $ Assumed stock options Total purchase price $ 12 Table of Contents The Company allocated the purchase price to the tangible and intangible assets acquired and liabilities assumed based on their estimated fair values. The excess purchase price over those fair values was recorded as goodwill. Tundra’s technology and development capabilities are complementary to the Company’s existing product portfolios for RapidIO and PCI Express.This strategic combination will provide customers with a broader product offering, as well as improved service, support and a future roadmap for serial connectivity.These are the significant contributing factors to the establishment of the purchase price, resulting in the recognition of goodwill.The fair values assigned to tangible and intangible assets acquired and liabilities assumed are based on management’s estimates and assumptions.The amount of goodwill expected to be deductible for tax purposes is $12.8 million. The aggregate purchase price has been allocated as follows: (in thousands) Cash and cash equivalents $ Accounts receivable Inventories Prepayments and other current assets Property, plant and equipment, net Other assets Accounts payable and accruals ) Other long-term obligations ) Amortizable intangible assets Goodwill Total purchase price $ A summary of the allocation of amortizable intangible assets is as follows: (in thousands) Amortizable intangible assets: Developed Technology $ Customer Relationships Trade name In-process research and development Total $ Identifiable Tangible Assets Tundra’s assets and liabilities were reviewed and adjusted, if required, to their estimated fair value. Inventories – The value allocated to inventories reflects the estimated fair value of the acquired inventory based on the expected sales price of the inventory, less a reasonable selling margin. Property, plant and equipment – The fair value was determined under the continued use premise as the assets were valued as part of a going concern.This premise assumes that the assets will remain “as-is, where is” and continue to be used at their present location for the continuation of business operations.Value in use includes all direct and indirect costs necessary to acquire, install, fabricated and make the assets operational.The fair value was estimated using a cost approach methodology. Amortizable Intangible Assets Developed technology consists of products that have reached technological feasibility. The Company valued the developed technology utilizing a DCF model, which uses forecasts of future revenues and expenses related to the intangible asset.The Company utilized discount factors of 20% - 22% for the developed technology and is amortizing the intangible assets over 5 years on a straight-line basis. Customer relationship values were estimated utilizing a DCF model, which uses forecasts of future revenues and expenses related to the intangible asset.The Company utilized discount factors of 20%-22% for each of these intangible assets and is amortizing the intangible assets over 5 years on a straight-line basis. 13 Table of Contents The Tundra trade name was determined using the relief from royalty method, which represents the benefit of owning this intangible asset rather than paying royalties for its use.The Company utilized a discount rate of 20% for the trade name and is amortizing this intangible asset over 7 years on a straight-line basis. The Company utilized the DCF method to value the IPR&D, using a discount factor of 22%-24%. There were two IPR&D projects underway at Tundra at the acquisition date. Both projects were completed.The Company is amortizing these intangible assets over 5 years on a straight-line basis. Pro Forma Financial Information (unaudited) The following unaudited pro forma financial information presents the combined results of operations of the Company and Tundra as if the acquisition had occurred as of the beginning of fiscal 2010. The unaudited pro forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had been taken place at the beginning of fiscal 2010.The unaudited pro forma financial information presented below combines the historical IDT and historical Tundra results for the six months ended September 27, 2009 and September 28, 2008, respectively, and includes the business combination effect of the amortization charges from acquired intangible assets, the amortization of FMV inventory write-up, adjustments to interest income and related tax effects. Six months ended (Unaudited) (in thousands, except per share amounts) Sept. 27, Sept. 28, Actual included in the second quarter of fiscal 2010 Tundra’s net revenues (6/29/09 through 9/27/09) Tundra’s net income (6/29/09 through 9/27/09) (708 ) Supplement pro forma Net revenues (1) $ $ Net income (1) Basic income per share $ $ Diluted income per share $ $ (1) Supplement pro forma information includes Tundra’s financial results for the periods March 30, 2009 through June28, 2009 and March 24, 2008 through September 28, 2008, respectively. Note 6 Fair Value Measurement Fair value measurement is the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing assets or liabilities.When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact. Fair Value Hierarchy The three levels of inputs that may be used to measure fair value are as follows: Level 1: Quoted market prices for identical assets or liabilities in active markets at the measure date. Level 2: Observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Inputs reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date.The inputs are unobservable in the market and significant to the instrument’s valuation. 14 Table of Contents The following table summarizes the Company’s financial assets and liabilities measured at fair value on a recurring basis as of September 26, 2010: Fair Value at Reporting Date Using: (in thousands) QuotedPricesin ActiveMarketsfor IdenticalAssets (Level1) SignificantOther ObservableInputs (Level2) Significant Unobservable Inputs (Level 3) Total Balance Cash Equivalents and Short Term Investments: US government agencies securities $ Money market funds U.S. government treasuries Corporate bonds Corporate commercial paper Bank deposits Municipal bonds Total assets measured at fair value $ Liabilities: Fair value of contingent consideration Total liabilities measured at fair value $ The following table summarizes the Company’s financial assets and liabilities measured at fair value on a recurring basis as of March 28, 2010: Fair Value at Reporting Date Using: (in thousands) QuotedPricesin ActiveMarketsfor IdenticalAssets (Level1) SignificantOther ObservableInputs (Level2) Significant Unobservable Inputs (Level 3) Total Balance Cash Equivalents and Short Term Investments: US government agenciessecurities $ U.S. government treasuries Money market funds Corporate bonds Corporate commercial paper Bank deposits Total assets measured at fair value $ U.S. treasuries and U.S. government agency securities as of September 26, 2010 and March 28, 2010 do not include any U.S. government guaranteed bank issued paper. Corporate bonds include bank-issued securities that are guaranteed by the Federal Deposit Insurance Corporation (FDIC). The securities in Level 1 are highly liquid and actively traded in exchange markets or over-the-counter markets. Level 2 fixed income securities are priced using quoted market prices for similar instruments or nonbinding market prices that are corroborated by observable market data. 15 Table of Contents In connection with the acquisition of IKOR (see Note 5), a liability was recognized for the Company’s estimate of the fair value of contingent consideration on the acquisition date based on probability-based forecasted revenue.This fair value measurement is based on significant inputs not observed in the market and thus represents a Level 3 measurement. This fair value measurement is valued based on unobservable inputs that are supported by little or no market activity and reflect the Company’s own assumptions concerning future revenue of the acquired business in measuring fair value. Cash equivalents are highly liquid investments with original maturities of three months or less at the time of purchase. The Company maintains its cash and cash equivalents with reputable major financial institutions.Deposits with these banks may exceed the Federal Deposit Insurance Corporation (“FDIC”) insurance limits or similar limits in foreign jurisdictions. These deposits typically may be redeemed upon demand and, therefore, bear minimal risk.While the Company monitors daily the cash balances in its operating accounts and adjusts the balances as appropriate, these balances could be impacted if one or more of the financial institutions with which the Company deposits fails or is subject to other adverse conditions in the financial markets.As of September 26, 2010, the Company has not experienced any losses in its operating accounts. All of the Company’s available-for-sale investments are subject to a periodic impairment review. Investments are considered to be impaired when a decline in fair value is judged to be other-than-temporary. This determination requires significant judgment. For publicly traded investments, impairment is determined based upon the specific facts and circumstances present at the time, including a review of the closing price over the length of time, general market conditions and the Company’s intent and ability to hold the investment for a period of time sufficient to allow for recovery. Although the Company believes its portfolio continues to be comprised of sound investments due to high credit ratings and government guarantees of the underlying investments, a further decline in the capital and financial markets would adversely impact the market values of its investments and their liquidity. The Company continually monitors the credit risk in its portfolio and future developments in the credit markets and makes appropriate changes to its investment policy as deemed necessary.The Company did not record any impairment loss related to its short-term investments in the three and six months ended September 26, 2010 and September 27, 2009. Note7 Investments Available for Sale Securities Available-for-sale investments at September 26, 2010 were as follows: (in thousands) Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value U.S. government treasuries and agency securities $ $
